DETAILED ACTION
This Office Action is in response to the amendments and RCE filed on February 16, 2022. Claims 20-21 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendments to claims 20 and 21 and the cancellation of claim 23 have been fully considered.
In light of this amendment, the objections to the drawings and specification and the rejection under 35 U.S.C. 112 are withdrawn. 
Response to Argument
Applicant’s arguments dated February 16, 2022 have been fully considered.
Applicant argues that the cited prior art fails to disclose only five different modes and the combination of the second set and the third set includes 62 different modes where the combination of the first, second and third set includes 67 different modes.
These have been considered. Ultimately, however, these arguments relate to newly amended language which is addressed in the rejections below. Accordingly, see the rejection below for how new prior art renders the current claims obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0273919 (“Lim”)  which corresponds to foreign priority applications dated October 2016 and February 2017 in view of the level of skill in the art.
With respect to claim 20, Lim discloses the invention substantially as claimed, including 
A method of decoding video data (see Title, Abstract, describing a method for decoding), the method comprising:
(a) determining a first set of probable modes (MPMs) for a current block of said video data that are selectable based upon a MPM index, where one of said first set of MPMs that are selectable based upon said MPM index include a directly horizontal mode and another of said first set of MPMs that are selectable based upon said MPM index include a directly vertical mode and another of said first set of MPMs that are selectable based upon said MPM index include an angular mode, where said first set of MPMs includes only five different modes (see Figs. 1, 4, 9, items mode 34, S910, ¶¶49-53, 100, 104, 148, Tables 3-4, showing and describing that the decoder determines MPMs for a current block of the video that encompass a first set of MPMs that are selectable based on an MPM index, where the first set of MPMs may include only five different modes, e.g., including a directly horizontal mode (H), a directly vertical mode (V), and an angular mode (diagonal mode 34) that are selectable based upon said MPM index);
(b) deriving, from a bitstream, a MPM flag comprising a total of 1 bit and another index, at least one of which indicating whether an intra mode for predicting said current block is one of said first set of MPMs (see Fig. 9, items 920, 931, ¶¶89, 92, 101, 105, 149, 154, Tables 3 and 4, showing and describing deriving a 1-bit MPM flag from the bitstream indicating whether the intra mode for predicting the current block is an MPM, i.e., one of a first set of MPMs, and an index, i.e., another index, indicating the MPM that is the same as the intra mode of the current block in the list of MPMs);
(c) when said at least one of said MPM flag and said another index indicates that said intra mode for predicting said current block is one of said first set of MPMs that are selectable based upon said MPM index, selecting an intra mode of said current block based upon said MPM index decoded from said bitstream of one of said first set of MPMs (see Fig. 9, items S931, 941, ¶¶105, 154, showing and describing that when the MPM flag indicates that the intra mode for predicting the current block is an MPM selectable based upon said MPM index, i.e., one of said first set of MPMs, the decoder uses the MPM index from the bitstream to select one of the first set of MPMs as the intra mode of said current block);
(d) when said at least one of MPM flag and said another index indicates that said intra mode for predicting said current block is not one of said first set of MPMs, said MPM flag and said another index (i) determining a second set of at least one mode and (ii) determining a third set of at least one mode (see Fig. 9, items 920, 930, ¶¶86, 90, 92, 107, 150-151, and Tables 3 and 4 showing at least two sets of non-MPMs, showing and describing that when the MPM flag indicates that the intra mode for predicting the current block is not one of the MPMs, i.e., not one of said first set of MPMs, the decoder generates a list of non-MPMs divided into groups, e.g., second and third sets of modes – Examiner notes that although the examples in the spec provide for various numbers of groups of non-MPMs, the specification explicitly notes that the number of groups is not important, is only exemplary, and may vary based on the number of non-MPMs and/or signaling – see ¶¶86, 90, 94, 147, 131, Tables 1-4 - i.e., one of ordinary skill in the art at the time of filing would have understood Lim to disclose the use of two non-MPM groups, i.e., second and third sets);
(e) where said first set, said second set, and said third set include different modes, where the combination of said first set, second set, and said third set includes 67 different modes, where said first set of MPMs includes said only five different modes and the combination of said second set and said third set includes 62 different modes (see citations and arguments with respect to elements above and ¶86, showing and describing that the total of intra prediction modes, MPM and non-MPM, i.e., first set, second set, and third set, may include 67 different modes, only 5 MPM and 62 non-MPM – Examiner notes that, as detailed above, the specification describes that the 62 non-MPM may be divided into any number of groups, that this number of groups is not important and one of skill would have understood this two include the division into two groups, i.e., the combination of the second and third set may include 62 different modes);
(f) determining an intra mode of said current block for said second set of at least one mode based upon a first combination of said MPM flag and said another index that do not include any of said first set of MPMs that are selectable based upon said MPM index included in said first set of MPMs (see citations and arguments with respect to elements above and Fig. 9, items, S930, S940, ¶¶150-151, showing and describing that the decoder determines that the intra mode of the current block is in the first group of non-MPMs, i.e., the second set of at least one mode, where the MPM flag indicates the intra mode of the current block is not an MPM and a non-MPM index indicates that the intra mode of the current block is in the first group/second set, i.e., based upon a first combination of said MPM flag and said another index that do not in the first set of MPMs that are selectable based upon said MPM index included in said first set of MPMs);
(g) determining an intra mode of said current block for said third set of at least one mode based upon a second combination of said MPM flag and said another index that do not include any of said first set of MPMs that are selectable based upon said MPM index included in said first set of MPMs (see citations and arguments with respect to elements above and Fig. 9, items, S930, S940, ¶¶150-151, showing and describing that the decoder determines that the intra mode of the current block is in the second group of non-MPMs, i.e., the third set of at least one mode, where the MPM flag indicates the intra mode of the current block is not an MPM and a non-MPM index indicates that the intra mode of the current block is in the second group/third set, i.e., based upon a second combination of said MPM flag and said another index that do not in the first set of MPMs that are selectable based upon said MPM index included in said first set of MPMs).
Lim does not explicitly recite a combination of 5 MPMs and 62 non-MPMs divided into two groups, i.e., it does not disclose where the combination of said first set, second set, and said third set includes 67 different modes… and the combination of said second set and said third set includes 62 different modes. However, as detailed above, Lim provides examples of 5 MPMs and 62 non-MPMs which are divided into other numbers of groups (e.g., 1, 3, or 8 groups) with various numbers of non-MPMs in each group (see ¶¶86, 100, 101, 104, Tables 3-4). To be clear however, these numbers of groups and numbers of non-MPMs within each group are not limitations on the invention, in fact, Lim specifically states that any number of non-MPM groups may be used and such numbers are merely exemplary (see ¶¶86, 90, 94, 147, 131, Tables 1-10). Accordingly, to one of ordinary skill in the art at the time of filing, modifying Lim’s examples to use two groups for its 62 non-MPMs instead of three, i.e., second and third groups, would have represented nothing more than the simple substitution of one known element for another to obtain predictable results and/or obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (clearly where any number may be used and examples of 1, 3, and 8 groups are given, the number 2 would fall within the finite number of identified predictable solutions with a reasonable expectation of success). Accordingly, in view of the level of skill in the art Lim discloses where the combination of said first set, second set, and said third set includes 67 different modes… and the combination of said second set and said third set includes 62 different modes.
With respect to claim 21, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 20. Lim/the level of skill in the art additionally discloses: 
further comprising wherein said determining of said intra mode for predicting said current block using said second set and third set of modes comprises:
(i) determining a non-MPM list of non-said first set of MPMs divided into a first non-MPM group that includes at least one second non-said first set of MPMs that includes at least one second non-MPM, where said at least one first non-MPM does not include any of said MPMs nor said at least one second non-MPM, where said at least one second non-MPM does not include any of said MPMs nor said at least one first non-MPM  (see citations and arguments with respect to claim 20 above describing that the decoder determines a non-MPM list (that does not include the first set of MPMs) divided into a first non-MPM group with multiple non-MPM modes (i.e., that includes at least one second non-said first set of MPMs that includes at least one second non-MPM), that the non-MPMs do not include any of the MPMs and where each non-MPM in the group is different, i.e., where said at least one first non-MPM does not include any of said MPMs nor said at least one second non-MPM, where said at least one second non-MPM does not include any of said MPMs nor said at least one first non-MPM);
(ii) deriving, from the bitstream, a non-MPM flag indicating whether said intra mode for predicting said current block is included in said first non-MPM or said second non-MPM (see citations and arguments with respect to claim 20 above describing that the decoder derives a non-MPM index from the bitstream indicating whether the intra mode is included in the first non-MPM or second non-MPM – see also Tables 9-10, ¶¶123, 129 which show that where the first group has only two non-MPMs this index may be a 1-bit flag and the citations above indicating that the number of groups and non-MPMs within the group for various examples are not important);
(iii) selecting said intra mode of said current block based upon a non-MPM index decoded from said bitstream for a respective one of said at least one said first non-MPM (see citations and arguments with respect to claim 20 above describing that the decoder selects an intra mode of the current block based on the non-MPM index decoded for the bitstream for the non-MPMs, i.e., for a respective one of said at least one said first non-MPM).
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication No. 2018/0063553 which also details the use of 5 MPMs and 62 non-MPMs (see, e.g., ¶¶205, 209-210, Table 8.1, showing and describing that he total number of MPM candidates may be Nmpm, e.g., 5 (note that the MPMs listed in Table 8.1 begin at 0 and the non-MPMs begin at 5, i.e., the MPMs are modes 0-4 – 5 MPMs) and the non-MPMs 67-Nmpm, e.g., 62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/               Examiner, Art Unit 2481